Citation Nr: 1127307	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 1, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from November 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that granted service connection for hearing loss and assigned an initial noncompensable rating, effective March 21, 2006.

In a March 2009 rating decision, the RO increased the disability rating to 10 percent, effective November 1, 2010.  Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was previously before the Board and was remanded in October 2010 for additional development.  

FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for higher ratings for bilateral hearing loss be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 1, 2010 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from November 1, 2010 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in June 2011, the Veteran expressed his intent to withdraw the issues of entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 1, 2010, and an evaluation in excess of 10 percent from November 1, 2010.  Thus, there are no allegations of error of fact or law for appellate consideration on those claims.  As such, the Board does not have jurisdiction to consider an appeal in those matters.

ORDER

The claim of entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 1, 2010 is dismissed.  

The claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from November 1, 2010 is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


